52 N.Y.2d 943 (1981)
Lily Dale Assembly, Inc., Appellant,
v.
County of Chautauqua, Defendant, and Gregory D. Josephson, Respondent.
Court of Appeals of the State of New York.
Argued January 13, 1981.
Decided February 12, 1981.
Bruce K. Carpenter for appellant.
Philip A. Erickson for respondent.
Robert Abrams, Attorney-General (Stanley Fishman and Shirley Adelson Siegel of counsel), pro se.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (72 AD2d 950; see, also, Real Property Tax Law, § 504, subd 4).